number release date id office uilc cca_2012092810520944 ------------ from ------------------- sent friday date am to -------------- cc ------------------ subject response to your inquiry you indicate that x is named the executor of y's estate under y's will state law provides that any person having possession of a small asset valued at dollar_figure or less may pay or deliver the small asset to any successor provided that at least days have elapsed since the decedent's death and no application_for the appointment of a personal representative is pending or has been granted in any jurisdiction the designated successor shall have a fiduciary duty to safeguard and promptly pay or deliver the small asset as required by the laws of the state to other successors if any sec_7701 defines fiduciary as a guardian trustee executor administrator receiver conservator or any person acting in any fiduciary capacity for any person the regulations further provide that fiduciary refers to persons who occupy positions of peculiar confidence toward others such as trustees executors and administrators sec_301_7701-6 to date the service has issued only limited guidance expounding upon the definition of fiduciary under sec_7701 as the executor x should be treated as a fiduciary for federal_income_tax purposes an executor is generally considered a fiduciary under sec_7701 and sec_301_7701-6 whether the estate remains open for state law purposes is not necessarily determinative of whether an estate exists for federal tax purposes see sec_1_641_b_-3
